 DREIS & KRUMPMANUFACTURING,INC.309Dreis&Krump Manufacturing,Inc.andJoseph P.Mayer.Case 13-CA-13047November 4, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn March 31, 1975, Administrative Law JudgeMichael O. Miller issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in, light -of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions2- of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Dreis and Krump Manufacturing, Inc., Chica-go, , Illinois, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1.Substitute the following for paragraph 1(c):"(c) In any other manner interfering with, restrain-ing, _or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER PENELLO,concurring:I agree with my colleagues that it would not accordwith, Board policy to defer to the decision of theIIn viewof our agreement with the Administrative Law Judge that thearbitrator's award finding that Mayer was discharged for cause is repugnantto the purposesand policies of the Act, and that he was in fact dischargedfor engaging in, Section 7 protected rights, we find it unnecessary, and donot rely,uponthe Administrative Law Judge's conclusion that the Board isbound by any of the arbitrator's factual findings. The issues were fullylitigatedin the instantproceedings, and the record developed contains allthe factsnecessary to -support the finding that Mayer was discriminatorilydischarged.In these circumstancesthe arbitrator's factual findings areirrelevant.2 In allegingthatMayer was discriminatorily discharged the GeneralCounsel reliedupon two separate theories- (1) he was discharged for theprotectedconcerted activity of distributing permissible literature, and (2) he221 NLRB No. 46arbitratorwho ruled that Respondent dischargedMayer, for cause,as his'award, underSpielbergManufacturing Company,112 NLRB 1080 (1955), was"clearly repugnant to the purposes and policies of theAct." 3 I rely solely on the fact that the arbitrator inreaching the legal conclusion' that "Mayer was notdischarged for engaging in `concerted activities forthe purpose of collective bargaining or other mutualaid or protection' within the meaning of Section 7 oftheNational Labor Relations Act, as amended,"specifically construed the Act, but ignored a long lineof contrary Board and court precedent.4In determining whether it would effectuate statuto-ry policy to give binding effect to an arbitrationproceeding, the Board does, not require that thearbitrator must have ruled on the issues in the sameway the Board would have done; it is enough tosatisfy the Board's policy standard that the arbitra-tor's decision and remedy are not palpably wrong. Asthe Board stated inInternational Harvester Company,138 NLRB 923, 929 (1962), enfd.sub nom. Thomas D.Ramsey v. N.L.RB.,327 F.2d 784 (C.A. 7), cert.denied 377 U.S. 1003 (1964):To require more of the Board would mean-substituting the Board's judgment for that of thearbitrator, thereby defeating the purposes of theAct and the common goal of national labor policyof, encouraging the final adjustment of disputes,"as part and parcel of the collective bargainingprocess." 23'23'United Steelworkers of America vWarner & Gulf NavigationCompany,363 U.S. 574, 578.Thus, where the arbitrator reaches a legal conclusionthat is not inconsistent with Board precedent and isarguably, consonant with the purposes, of the Act, Iwould defer to the award even, though I might wellhave reached a different result. But here, however,the arbitrator has reached "a legal conclusion whollyat odds with the Act"5 and therefore it will noteffectuate the policies of the Act to respect his award.The record clearly shows that Mayer was discrimi-natorilydischarged for engaging in Section 7protected rights.Mayer's action, as set forth morefully in the Administrative Law 'Judge's Decision,was that he distributed leaflets to his fellow employ-was dischargedpursuant to anunlawfulno-solicitation rule. Since we agreethatMayer was discnunnatorily discharged for engaging in protectedconcertedactivity,we find it unnecessaryto pass uponthe'GeneralCounsel'salternativetheorythat he wasalso discharged for violating theunlawfulno-solicitation rule. Such a conclusionwould not change in anymajor aspectthe remedial aspects of the case, andwould in ouropinion beredundant.3Spielberg, supra,1082.4Radio TelevisionTechnicalSchool, Inc. t/a Ryder TechnicalInstitute,199NLRB 570 (1972).5HawaiianHauling Service, Ltd,219 NLRB No. 126 (1975), last par ofthe dissenting opinion. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDees on his own time on company property prior tothe beginning of shift operations, which described hisgrievance concerning alleged negligence and improp-er supervision, by his foreman, attributed similarconduct to other supervisors, and appealed forsupport or attention of other employees. The leafletswere a protest concerning Mayer's' personal treat-ment and directed at the alleged poor quality ofsupervisionas it related to working conditionsinvolving training, safety, and discipline.It is well established that the identity, capabilities,and quality of supervision, at least where, as here, thequality of that supervision has an impact upon theemployees' job interest and their ability to performthe task for which they were hired, are the legitimateconcern of employees.6 Moreover, the activity of asingle employee in enlisting the support of his fellowemployees for their mutual aid or protection is asmuch concerted activity as is ordinary group -activi-ty,7whether or not such activity may have beenunwiseunreasonable,orunnecessary.8 In thisinstancethe foreman's alleged failings presentedpotential safety and training problems and alsodirectly related to the manner in which employeeswere disciplined, a matter crucial to job security.Nothing in Mayer's conduct caused him to forfeitthe Act's protection. The tone and contents of theleaflets were neither so flagrant, violent, or extremeas to render Mayer unfit for service. Nor is it relevantthatMayer was violating the terms of the contractwhich specifically prohibited employees from engag-ing insuch distribution of leaflets without permissionfrom the Respondent, as a union cannot waive therights of employees to engage in distributions innonwork areas and on nonwork time .9 Neither wasMayer attempting' to foment a work stoppage orslowdown. Thus,Mayer did not picket the plantwhile,making his distribution and he entered theplant and reported to his work station before thestart of the shift upon completing that distribution.Finally,Mayer was not attempting to bypass hisbargainingagent and was, not seeking to negotiateseparateterms and conditions in contraventionto theexistingbargaining agreement and the grievanceprocedure contained therein. Rather, he was merelyattempting tomake Respondent and employeesaware of the nature and extent of his dissatisfaction,and to call the attention of employees to matters ofseriousand legitimate concern to fellow employeessuch assafety, improper training, and discipline.In these circumstances, I conclude that Mayer wasengagedin protected, concerted activity as it hasbeen repeatedly defined in numerous Board andcourt decisions, and that his discharge thereforeviolated Section 8(a)(1) and (3) of the, Act. Accord-ingly, the arbitrator's decision which reached conclu-sions totally inconsistent with these precedents wasrepugnant to the policies of the-Act so that-deferralpursuant to theSpielbergdoctrine is not warranted.6LeslieMetal Arts Company, Inc,208 NLRB 323 (1974), enfd 509 F.2d811 (C.A 6, 1975);Cubit Systems Corporation,,194 NLRB 622 (1971);Guernsey-Muskingum Electric Cooperative, Inc.,124 NLRB 618 (1959), enfd.285 F.2d 8 (C.A 6, 1960);Okla-Inn, d/b/a Holiday Inn of Henryetta,198NLRB 410 (1972);Plastilite. Corporation,153 NLRB 180 (1965), epfd. 375F.2d 343 (C.A. 8, 1967)7Owens-Corning Fiberglas Corporation,172 NLRB 148 (1968), enfd 407F.2d 1357 (C.A 4, 1969);Ross Valley Savings & LoanAssociation,194NLRB 270 (1971)sDetroitForming, Inc,204 NLRB 205 (1973);NL.R.B.v.WashingtonAluminumCo.,370 U.S 9 (1962).NLRB v. Magnavox Co.,416 U.S. 952 (1974)APPENDIXNOTICE To EMPLOYEESPOSTED 'BY ORDER OF THE-NATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter, a trial at which all sides had the opportunity topresent their evidence, the National-Labor RelationsBoard' has found that we violated the National LaborRelations Act, and has ordered us to post this noticeand to comply with what it says.The Act,gives all employees these rights:To engage in self organization'-To form, join, or help unions'To bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protection; andTo refrain from' any and all these things.WE WILL NOT promulgate' or maintain any rulewhich prohibits our employees from engaging insolicitationson nonworking time in regard tomatters related to any of these rights.WE WILL NOT discharge or otherwise discrimi-nate against any employee : in regard to hire,tenure of employment, or any term or conditionof employment for engaging in union -or otherprotected activity.WE WILL NOT in any other manner ,interferewith, restrain, or coerce employees in the exerciseof rights guaranteed them by Section 7 "bf the, Act.WE WILL offer toreinstate,Joseph P. Mayer tohis former job or, if that job no longer exists, to asubstantially equivalent job and we will make himwhole for any 'charged him. DREIS & KRUMPMANUFACTURING,INC.311WE WILL rescind our present no-solicitationpolicy.DREIs & KRUMPMANUFACTURING, INC.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard by me on January 22 and 23, 1975, inChicago, Illinois, based on a charge filed by Joseph P.Mayer, an individual, on February 22, 1974,, and acomplaintwhich issued on July 25, 1974 (all dateshereinafter are 1974). The complaint alleged that Dreis &Krump Manufacturing, Inc. (herein called Respondent)violated Section 8(a)(1) and (3) of, the National LaborRelationsAct, as amended, by discharging Joseph P.Mayer (hereinafter called Mayer) because of his union orprotected concerted activities and/or because he breachedan allegedly invalid no-solicitation rule, and independentlyviolated Section 8(a)(1) bymaintaining'and enforcing sucha rule.A number of pretrial motions and other pleadings werefiled and ruled upon herein. Only those relevant to thisdecisionwill be detailed. A motion to defer to arbitrationand stay proceedings was, filed by Respondent on August1.This motion, together with General Counsel's oppositionthereto and Respondent's reply to that opposition, subse-quently filed, were referred to the Division of Judges onAugust 5. Administrative Law Judge Arthur Leff grantedRespondent'smotion and stayed further proceedingspending resolution of the arbitration proceeding, thenpending before Arbitrator Millard Cass.ArbitratorCass'Decision issued on August 27,, andconcluded that Mayer had been discharged for just cause.Respondent,on September 9, filed a motion to dismisscomplainton basis of arbitration award, asserting ' thatdeferral to the'arbitral process was warranted pursuant tothe Board'sSpielbergdoctrine(SpielbergManufacturingCompany,112 NLRB 1080-(1955)). General Counsel filedan opposition thereto and argued thatSpielbergdeferralwas inappropriate as the Arbitrator's decision was repug-nant to the policies and purposes of the Act and because itfailed to deal with the question of whether Respondent hadmaintained, and enforced an invalid no-solicitation rule.'Respondent's motion to dismiss, technically a motion forsummary judgment, was referred to the Board pursuant toSection 102.24 of the Board's Rules and Regulations, onSeptember 16. On November 11, the Board issued its Orderdenying Respondent's motion and stating that the issuesraised by the various pleadings, "such as the legality of theRespondent'sno-solicitation rule and whether or not theBoard should defer to the arbitration award under itsSpielbergdoctrine, present issues of fact and law whichmay better be resolved after a hearing conducted before anAdministrative Law Judge." Pursuant to that Order, thishearing was held.'iIn his opposition,itappeared that General Counsel accepted thearbitrator's findings thatMayer was not discharged for violation of a no-solicitation rule and no longer so contended.At the hearing,however,General Counsel reassertedhis contention that Mayer was dischargedpursuant to an invalidno-sohcitation rule. In view of my conclusions inregard to the weightto be accorded the arbitrator's findings of fact, aThe record in this case includes the transcript of thehearing before the arbitrator, the arbitration decision, the,transcript and exhibits in the hearing;held before me, andbriefs from General Counsel and Respondent. Upon theentire record and my observation of the witnesses and theirdemeanor, I make the following:--FINDINGS OF FACT1.THEBUSINESS OF RESPONDENTRespondent, an Illinois corporation,isengaged atChicago, Illinois, 'in the business of manufacturing metalforming equipment.During the past calendar year, arepresentative period, in the course and conduct of itsbusinessoperations,Respondent , manufactured , andshipped directly from its plant located within the State ofIllinois to points located outside the State of Illinois goodsvalued in excess of $1 million.; The complaintalleges,Respondent admits,, and I find that Respondent, is anemployer engaged in commerce, and in operations affect-ing commerce, within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat District 8, International Association of Machinists andAerospaceWorkersr,,`AFL-CIO, herein the' Union, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICES`A.The IssuesThe principal issue herein is whether the aribitrator'sdecision is repugnant to the policies of the Act, so thatdeferral pursuant to theSpielbergdoctrine would not bewarranted. General Counsel has alleged it to be repugnantbecause the arbitrator concluded that it was proper forRespondent to have terminated` Mayer for distributing aparticular leaflet to his fellow employees, conduct whichGeneralCounsel - contended' was union or protected,concerted activity. General Counsel further contended, thatitwas repugnant because it failed to conclude that Mayerwas discharged for violating an invalid no-solicitation rule.At issue also is the validity ofthat rule.B.^The FactsJoseph P. Mayer began his employment with Dreis &Krump in May 1972 as,a shipping clerk. In July 1973, hebid-on and received the position of milling machineoperator.2He was a member of - the_ Union, which. hasrepresentedRespondent's production, and maintenanceemployees - for a number of, years, but held no officeresolution as to the effect of General Counsel's admissionis notrequired2Mayer claimed,and the arbitratorfound,that he was a "trainee."Respondent denied having a "trainee"category.The question of whether ornot Mayerwas a "trainee" wouldbe relevant, possibly, 'to themerits of hisgrievance,but themerits of that grievance and hence his alleged"trainee"status are not in issue here.-- 312DECISIONSOF NATIONALLABOR RELATIONS BOARDtherein.His foreman in the machine shop was JosephMirabella.On January 16, Mirabella assigned ajob to Mayer givinghim the blueprints and pieces of metalMayertestified heset up thejob, without instructions,taking longer than sucha setup should have taken, while Mirabella walked aroundand past him without comment Upon commencing the jobafter the setup,several of the cutters and collars broke.Mayer reported the breakage to Mirabella.Before the end of the workday, Mirabella gave Mayer a"pink slip."The slip,captioned"WARNING ANDREMARKS,"was checked in the box for carelessness, andstated;Joe had made a set up on the mill machine to mill handbrake castings and he ran the arbor into the job in turnhe broke 2 milling cutters and 5 arbor collars.While there was testimony to the effect that repetitivewarnings for the same offense could lead to discharge, itappears that Respondent maintains no formal system forprogressive discipline.As found bythe arbitrator,however,an employee might properly interpret the pink slip as awarning.According to the uncontradicted testimony ofMayer,Mirabella told him that the pink slip was not awarning,that it wasjust a record to show that the cutterswerebroken.production official, and Personnel Director James Hagger-ty.The Union read its grievance, set forth above, andMayer distributed copies of a personal statement of thegrievance.Mr. Haggerty volunteered to make additionalcopies of Mayer's statement for this distribution. Mayerthen read aloud the statement, as follows.The actions of J. Mirabella, machine shop foreman,with respect to me, J. Mayer, milling machine trainee,both before and after an event which occurred onJanuary 16, 1974 (And in which 2 cutters were broken)constitute grounds for this grievance.Imaintain that J. Mirabella, in issuing the EmployeeWarning Record or "Pink Slip", was attempting, withmalice, to shift the blame for his own negligence andcarelessnessontome.The conditions immediatelybefore and after the event verify my statement.(1)While it ought to be the duty of a normal,ordinary foreman to closely supervise an inexperiencedemploye when setting up a complex four-cutter job,especiallywhen the employe has had no experiencewith multiple cutters, JMirabella, knowing that I hadno such experience assigned to me the job in questionand then with gross negligence and carelessness failedto provide supervision, instruction or assistance to me.Mayer took the pink slip to his union steward, Joseph,:*«Bretz,and indicated that he wanted to file a grievance. Onthe following day, Mayer,Bretz,and Richard Flood, shopchairman, held a preliminary grievancemeeting.The unionofficials,agreeingwithMayer that he had not beencareless,requested thatMirabella remove the pink slipfrom Mayer's record. Mirabella stated that he would bewilling to forgetthe issuebut could not remove the pinkslip from the record. On January 29, a formal grievancewas filed on behalf of Mayer. The grievance was describedas follows:Violation of Section 10.9-Cautions & warnings. JoeMirabella (Dept. 50, foreman) arbitrarilly [sic] issued awarning noticeto J.Mayer for carelessness, when heknew a problem existed prior to the actual machiningphase. The approx. time for this job is 1-1/2 hrs., J.Mayer was approaching 6 hrs. While Joe Mirabella wascontinuallywalking up and down the isle [sic] andseeing the excessive time being taken, made no effort todetermine if a problem existed. The Union contendsthat Joe Mirabella was negligent to both Joe Mayerand the Co. Negligent productionwise, and moreimportantly safety-wise.It is the responsibility of every foreman to supervisehisDept. in a safe, efficient & productive manor [sic].Joe Mirabella failed in these three areas.The Union demands the withdrawal of the warningnotice from the employment record, and reminds theCo. of its stated policy of uniform training on the job ofall who enter a new classification.A second step grievance meeting was held on February19.Present in addition to Mayer, Bretz, Flood, severalunion committeemen, and Mirabella, were R Witkowski, a(4)The job in question takes about one and one-halfhours to set up. J. Mirabella walked by the machine sixtimes, peered at the work, saw that I was taking fivehours to make the set up but did not stop to inspect ormake measurements of the set up, even though it is thejob of an ordinary, normal foreman to do so. Also, notethat the beginning rate I was being paid by thecompany demonstrates my beginner status.(5) Furthermore, J. Mirabella, with malice, failed tocorrectly report the actual circumstances to his superi-or. But rather he reported only that part which relievehim of any blame and shift his negligence andcarelessness ontome. An ordinary, normal foremanwould come forward and accept the responsibility forhis own actions. But J. Mirabella shifts the blame forhisactionsontome and refuses to remove thehumiliating burden of these actions from me.Ifind J. Mirabella guilty of malice, gross negligence,carelessness and dissembling.I recommend that:A) The "Pink Slip" be immediately removedfrom my record.IB) Suitable and adequate compensation bemade to me for the humiliation I have beenforced to endure.C) J. Mirabella be given a "Pink Slip" fornegligence and carelessness.Mayer received no admonition from the employer, at thistime, for the language he used in his personal statement.The grievance was discussed but was not resolved. DREIS & KRUMPMANUFACTURING, INC.313In lateafternoon hours following this meeting. Mayerprepared an additional statement and had approximately100 copies of both statements reproduced.3 That statementread:ATTENTION ALL WORKERSThis case of J. Mayer vs. J. Mirabella concerns ALLworkers.We must not think that Mirabella is justpeculiar. The company knows what Mirabella does andsupports him and all other foreman who act like him.WE DON'T HAVE TO TAKE IT!!!On the morning of February 20, Mayer took the twostatements,stapled together, and distributed them, oncompany property, at the driveway entrance to the parkinglot, to employees entering work. This activity occurredfrom 6:30 to 6:50 a.m. The distribution did not interferewith any production. Mayer then punched in and reportedtowork prior to the start of his shift. Shortly after thedistribution, Flood told Mayer that he was in trouble andthat he probably would be terminated. Mayer's replysomewhat ambiguously acknowledged that fact.Upon receipt of Mayer's distribution, Respondentimmediately determined to discharge him. He was called toa meeting, together with representatives of the Union, andwas told that he was being discharged for taking actionwhich bypassed the contractual grievance procedure,distributing a document to other employees which attackeda supervisor in an inflammatory and derogatory manner,and urgingemployees to engage in a walkout or slowdown.Contradictory testimony was offered concerning whetherMayer was told that he was being discharged for violatinga, no-solicitation rule ormerely for distributing thisdocument. Similarly, contradictory testimony was adducedas to whether or not Mayer anticipated his discharge andmade appointments in regard thereto for that day. For thereasonssetforth in the following section, I find itunnecessary to resolve these inconsistencies.'Mayer filed complaints or charges against Respondentwith several governmental and private agencies, protestinghis discharge.C.The Arbitration Proceeding and the Effect ToBe Accorded the Arbitrator's Factual FindingsThe Union filed a grievance in regard to Mayer'sdischarges, which ultimately went to arbitration, pursuantto the contract, on July 2. Both the Employer and theUnion were represented by counsel. Both agreed that thearbitration proceeding was fair and regular and it is clearthat all parties had agreed to be bound, at least as to thoseissuesdecidedby the arbitrator. The question of thevalidity of the alleged no-solicitation clause, raised by thecomplaint herein,was not raised by the grievance norpresentedto the arbitrator except as it was embodied in thecontention that Mayer was discharged for violation of aninvalid rule. It was not litigated. As will be discussedherein,the arbitrator concluded thatMayer was notdischarged for violation of a no-solicitation rule and hencedid not reach the question of the rule's validity. Thus, it isonly the question of whether the decision of the arbitratorwas "clearly repugnant to the purposes and policies of theAct," that brings Mayer's discharge before this forum. SeeElectronicReproductionServiceCorp.,213NLRB 758(1974);Spielberg Manufacturing Company,112 NLRB 1080(1955).Having asserted that the arbitral decision failed to meetthe repugnancy standard ofSpielberg,General Counselsought to relitigate entirely the facts of Mayer's discharge.Respondent objected to the duplicative litigation but alsosought to relitigate certain findings of the arbitrator,particularly the question of Mayer's motivation and goodfaith.Isustained Respondent's objections to duplicatelitigation and, essentially, restricted the parties to litigationconcerning the alleged repugnancy of the award. Offers ofproof were made in regard to whether Mayer wasdischarged in violation of an invalid no-solicitation ruleand whether Mayer had purposely precipitated his owndischarge because he had been denied an extended leave ofabsence and sought to be discharged under circumstancessuch as would permit him tomaintainan action to regainhis employment with backpay. (Both of these issues hadbeen answered in the negative by the arbitrator.)The offers of proof were rejected and those rulings areadhered to herein. It does not appear that the Board hasspoken definitivelyconcerningthe extent of litigation to bepermitted or the effect to be given the factual findings ofthe arbitratorin a casesuch as this where only theconclusionsof the arbitrator are being questioned. Howev-er, the Board's recent decision inElectronic ReproductionService Corp., supra,is highly instructive. In that case, theBoard retained theSpielbergtests for deferral and expresslyoverruled those precedents which held that deferral wouldbe denied where the arbitrator's decision or the evidencefailed to show that the statutoryissueof discrimination hadbeen presented in the arbitration proceeding. (See, e.g.,Airco Industrial Gases-Pac6flc, a Division of Air ReductionCompany, Incorporated195NLRB 676 (1972);YourgaTrucking, Inc.,197 NLRB 928 (1972), and cases cited ineach of those decisions.) In so doing, the Board emphasiz-ed the evolving nature of its approach to the deferralquestion and pointed out that its policy "was to give fulleffect to the parties' own voluntary agreement to submitthe dispute to arbitration `rather than permitting suchagreements to be sidestepped and permitting the substitu-tion of our processes, a forum not contemplated by theirown agreement.'" Electronic Reproduction Service, supra,quoting fromCollyer InsulatedWire, a Gulf and WesternSystemsCo., '192 NLRB 837, 842 (1971). The Board furtherstated that, in decidingSpielbergandCollyer,it "sought todiscourage dual litigation and forum shopping by encour-aging the parties to employ initially the contracturalprocedures for disputesettlementwhich they have created[Collyer],and to permit the dispute resolution achievedthrough those proceduresto stand inthe absence ofproceduralirregularityorstatutoryrepugnancy[Spielberg]. " Electronic Reproduction Service, supra.3 This findingis consistentwith the uncontradicted testimony and thearbitrator's factual findings. I reject Respondent's contention that Mayer'stestimony concerning the preparation of these statements lacks credibility 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn theinstant case,the parties had an unhinderedopportunity to litigate all of the facts before the arbitrator,those facts were litigated, the arbitrator was aware of theissuesincluding those pending before this Agency, and thearbitrator's factual findings were supported by evidence inthe record before him. No newly discovered or previouslyunavailableevidence was adduced before me. In suchcircumstances,Iconclude that the policies favoringarbitrationand discouraging dual litigation are besteffectuatedby accepting the arbitrator's factual findings.Separatingthe arbitrator's factual findings from his legalconclusions,which - are subject to reappraisal on thequestionof repugnancy,one isleft -with the followingfindings, which I adopt herein:1.Mayer was not discharged for picketing or fordistributingliterature.2.Mayer was not discharged for violation of a no-solicitation rule.3.Mayer was not seeking to foment a work stoppage orstrike.4.Mayer didnot, as assertedby Respondent, concoctthe entire schemein order to get himself discharged so thathe might take the extended leave of absence which hadbeen denied him and thensecurereinstatement andbackpay.-5.Mayer was discharged for his February 20, distnbu-tion of the 2 page leaflet, quotedsupra.D.Analysis and Conclusions as to Mayer'sDischargeThe arbitrator concluded that Mayer was not dischargedfor engaging in "concerted activities for the purpose ofcollective bargaining or other mutual aid or protection"within the meaning of Section 7 of the Act. It was hisconclusion that Mayer was discharged for proper causebecausehehad resorted to self-help, bypassed thegrievance procedure and made a public attack on asupervisor, and the Company which "went beyond thebounds of a fair comment."In light of Mayer's activities and the language of hisleaflet,are' these conclusionsrepugnant to the purposesand policies of the Act? It is my conclusion that they are.The Board has stated that it does not deem itself bound byan arbitrator's award which, by ignoring "a long line ofBoard and Court precedent construing the Act," is "clearlyrepugnant to the purposes and policies of the Act."RadioTelevision'TechnicalSchool Inc. t1 a Ryder TechnicalInstitute,199 NLRB 570 (1972); see alsoJacobs Transfer,Inc.,201 NLRB 210 (1973).The threshold question is whether Mayer was engaged in"concerted activities for the purpose of collective bargain-ing or other mutual aid or protection." I find that he wasand further fmd that by concluding otherwise, thearbitrator ignored substantial Board and court precedentto the contrary. In theinstant case,Mayer distributed a4 Sec. 2.2,Management Rights-(A) The Company retains the exclusive right to manage its businessand plant, to direct its working force and to exercise all the functionsand prerogative of management in the operation of its business,in suchmanner as it deems advisable without being restricted or limited in anyleafletto employeesdescribing his grievance concerning theallegednegligenceand improper - supervision by hisforeman and attributing similar conduct to other supervi-sors.The leaflet was addressed to the other employees, andwhile not specificallysettingforthwhat action Mayerdesired, unquestionably soughtactionof some sort by itsappeal, "WE DON'T HAVE TO TAKE IT!!!" Indeed, Mayertestified' that he wasseekingwitnessesto further hisgrievanceand encouraging other employees to file theirown grievances. Such conduct falls within the definition of"concerted activity."As the Court of Appeals for theFourth Circuit stated: "The activity of a single employee inenlisting the support of his fellow employees for theirmutualaid or protectionis asmuch `'concerted activity' asisordinary group activity. One seldomexistswithout theother"Owens-Corning Fibreglass Corporation v. N.LR.B.,407 F.2d 1357, 1365 (C.A. 4, 1969), enfg. 172 NLRB 148(1968).Similarly, it hasbeen stated:"A conversationinvolving only a speaker and alistener amongemployees isconcerted activity protected by'Section 7 of the, Act, if itappears that the speaker's object is to induce `group action'by employees for their mutual benefit."Ross Valley Savings& Loan Association,194 NLRB 270 (1971). See alsoMcNeilIndustries, Inc.,216 NLRB No. 69 (1975). Moreover, as willbe discussed more fully,infra,to protest the' quality ofsupervision as it relatesto such, working conditions astraining, safety and discipline, is, to protest for the. mutualaid and protection of employees.Moreover,it isnot relevant that Mayers activity mayhave beenunwise;,unreasonable,or unnecessary. See—e.g.,N.L.R.B. v. WashingtonAluminumCo.,370 U.S, 9 (1962),where employee activity protestinga lackof heat, withouta specificdemand beingmade upon the employer,occurring while the employer was working to remedy theproblem, was held protected concerted activity. Similarly,ithasbeenstated that neither "[t]he wisdom, [n]orunwisdom" of the employees nor the "justification or lackof it" of the demands affects the protected character of theactivity.N.L.R.B. v.Mackay Radio &—Telegraph Co.,304U.S. 333, 344-345 (1938);Detroit Forming, Inc.,204 NLRB205 (1973).Neither ofcourse,are the merits of thecomplaintrelevant.Spinoza, Inc.,199 NLRB 525 (1972).Next,we must turnto the question of whetheranythinginMayer's activitycausedhim to forfeit the Act'sprotection.The arbitrator found that Mayer's "public attack uponthe competence of a supervisor and . . . allegation thatdespite his wrongdoing the Employer supports him and allother foremen': underminesthe' ability of the Employer tomanage its businessand plant, contrary to Section 2.2(A)and (B) of the CollectiveBargainingAgreement "4 Asnoted, he applied a standard of "fair comment" to Mayer'sremarks. "Fair comment"may have applicability to thelaw oflibel,as aconditional privilege(see, e.g.,CurtisPublishing Co. v. Butts,388 U.S. 130, 151-152 (1967), andProsser,The Law of Torts,Secs. 109, 110), it is not,respect, subject only to the conditions expressly contained in thisagreement(b)The managementof the Companyand the direction of itsworking force,reserved exclusivelyto the Company, includes, but isnot limitedto, the rightto suspend or dischargefor proper, cause . . DREIS& KRUMP MANUFACTURING, INC.however, the test by which the Board examines speech inthe context of protected activity. The Board standard,appropriately recognizing that the economic power of theemployer and employee are not equal, that tempers mayrun high in this emotional field, that the language of theshop is not the language of "polite society," and thattolerance of some deviation from that which might be themost desireable behavior is required, has held thatoffensive,vulgar,defamatory or opprobrious remarksuttered during the course of protected activities will notremove activities from the Act's protection unless they areso flagrant, violent, or extreme as to render the individualunfit for further service.American Telephone and TelegraphCo.,211 NLRB 782 (1974);Bob Henry Dodge Inc.,203NLRB 78 (1973);Ben Pekin Corporation,181 NLRB 1025(1970);Linn v. United Plant Guard Workers,383 U.S. 53(1966). See alsoJacobs Transfer, Inc., supra,wherein theAdministrative Law Judge's Decision, affirmed by theBoard, pointed out that "misstatements made in the courseof union activity forfeit the protection of the statute onlywhen deliberately or maliciously false," and that thequestion of whether the accusations were libelous ordefamatory so as to support a lawsuit was of no relevance.Texaco, Inc. v. N.L.R.B.,462 F.2d 812 (C.A. 3, 1972);Owens-Corning Fiberglass Corp. v. N.L.R.B.,407 F.2d 1357(C.A. 4, 1969);Walls Manufacturing Co. v. N.LR.B.,321F.2d 753 (C.A.D.C. 1963);Gustin Bacon ManufacturingCompany Division of Certain-Teed Products Corporation,173 NLRB 332 (1968);Socony Mobil Oil Company Inc.,153NLRB 1244 (1965);Bettcher Manufacturing Corporation, 76NLRB 526 (1948).In the light of Board precedent, Mayer's statements werenot so offensive, defamatory, or opprobrious as to removethem from the protection of the Act. TheBen Pekin, supracaseisparticularly instructive. In that case, the individualcharging party was discharged for accusing the employer'spresident of bribing a union agent in order to obtain awage increase less than was called for in the Union'scontract.That accusation, beyond question harsher andmore damaging than anything Mayer wrote about Mira-bella, did not exceed the limits protected by the Act. To thesameeffect, seeJacobsTransfer,supra,wherein anemployeewho accused his employer, of an improperrelationship with the union' and flagrant disregard of thecontract was, held not to have exceeded the, privilegesaccorded protected concerted activity. Respondent citedMaryland Drydock Co. v. N.LR.B.,183 F.2d, 538 (C.A.1950);Joanna Cotton Mills Co. v. N.L.R.B.,176 F.2d 749(C.A. 4, 1949); andN.L.RB. v. Aintree Corp.,13^ 5 F_2d 395(C.A. 7, 1943), in support of its contention that conductsuch as that engaged in by Mayer forfeited the protectionsof the Act. Each of these circuit court cases, denying suchprotection, reversed a contrary Board decision whichwould support my conclusion herein. I am bound to followBoard precedents until the Board or the Supreme Courtoverrules them.Ben Pekin Corp., supra; Insurance Agents'International Union AFL-CIO,119 NLRB 768 (1957). Sucha policy is particularly wise in a case such as this, for theBoard, with its special expertise, is in the best 'position tostrike the necessary balance between the congressionallymandated rights of employees to engage in ',union and315concerted activities and employer rights to maintaindecorum and discipline.N.L.R.B. v.Magnavox Co.,415U.S.322,N.LR.B. v. Thor Power Tool C6,351 F.2d 584(C.A. 7, 1965). Finally, in this regard, I note that the lastcitedcaseoffersprecedent contrary to Respondent'sposition within Respondent's own circuit. In that case, anemployee's conduct did not lose its protected statusnotwithstanding a reference to the company superinten-dent as a "horse's ass."The arbitrator also concluded that Mayer violatedsection 10.2 of the contract. That section provides that theUnion would be furnished with a place for the posting ofnotices on condition that "Nothing derogatory to theCompany or its employees . . . shall be posted thereon."The arbitrator reasoned that this section limited the rightsof individual employees and -applied to distributions aswell as postings. The short answer to this is to be found inthe recent Supreme Court decision ofN.LR.B. v. Magna-vox Co., supra.Therein, the Court held that a union couldnot, by agreeing to a company rule, waive the Section 7rights of employees to engage in distributions, at `least innonwork areas and on nonworktime.Moreover, the rule,on its face, has no application to individual employeedistributions.Respondent asserted before the arbitrator, and again inthe unfair labor practice proceeding, that Mayer wasdischarged because he attempted to foment a workstoppage or slowdown. As previously noted, the arbitratorfound that:The language "WE DON'T HAVE TO TAKE IT! ! !" was notan appeal to employees to engage in a slowdown orwork stoppage, as the Employer asserted. It would takea strained interpretation of simple language to read thatmeaning into it.Iagree. I note also that Mayer did not picket the plantwhile making his distribution, and entered the plant andreported to his work station, prior to the start of the shift,upon completing that distribution. That is not the conductof an employee seeking to foment a cessation of work.Respondent also asserted that Mayer was lawfullydischarged because he sought the discipline and removalfrom a supervisory position of his foreman, Mirabella. Thearbitrator found that Mayer's demand that Mirabella bedisciplined was "gratuitous advice" to the Employer butnot the reason for his discharge. With this latter conclu-sion, I agree. The documents distributed do not purport todemand Mirabella's removal and Respondent did not,when' it, first heard Mayer's statement on February 19,adviseMayer that it deemed suggestions concerning thedisciplineof supervisors to be improper.Moreover,Respondent's contention,is wrong as a matter of law. TheBoard has repeatedly held that employees are legitimatelyconcerned with the identity, capabilities, and quality ofsupervision, at least where, as here, the quality of thatsupervisionhas an impact upon the employees', jobinterests and their ability to perform the task for whichtheywere hired. In this instance, it should be noted,Mirabella'salleged failings presented potential safetyproblems, as claimed in the grievance filed by the UniononMayer's behalf, a matter of serious and legitimate 316DECISIONSOF NATIONALLABOR RELATIONS BOARDconcern to employees.Leslie Metal Arts Company, Inc.,208NLRB 323 (1974), enfd. 509 F.2d 811, (C.A. 6, 1975);Okla-Inn, d/b/a Holiday Inn of Henryetta,198 NLRB 410(1972);PlastiliteCorporation,153 NLRB 180 (1965). Theyalso directly related to the manner in which employeeswere disciplined, which could ultimately affect job tenure.Respondent contended, and the arbitrator concluded,thatMayer impermissibly attempted to bypass the griev-ance procedure. In this I cannot agree. Mayer had agrievance pending, his message to his fellow employees wasconsistent with that grievance; he sought I find, not todisparage the established procedure but to enhance it. Thathe could have been more specific or more effective maywell be the case, but is, irrelevant. Respondent's relianceuponEmporium Capwell Co. v.Waco,420 U.S. 50, ismisplaced.The employees inEmporiumpicketed anddirected their picketing at their employer's customers. Nosuchactivity wasengaged inby Mayer. Most significantly,the employees inEmporiumsought to force the employer toengage in separate bargaining with them. It was thisconduct which was in issue inEmporiumand it was thisconduct which was found to be unprotected. SeeUnitedParcel Service, Inc.,205 NLRB 991 (1973). Mayer soughtno such separate negotiations.Similarlymisplaced wasRespondent's reliance uponJamesMoore v. SunbeamCorporation,459 F.2d 811 (C.A. 7, 1972), and Board casessuch asKraft Foods Co.,108 NLRB 1164 (1954), whichdealt with strike or attempts to cause strikes in violation ofa no-strike agreement.As previously noted, Mayer was notseeking to cause a strikeor slowdown.Respondentfurther contended thatMayer was notentitled to the protections of the Act because he was notacting ingood faith in pursuing his grievance. In support ofthis, it was argued that Mayer sought to be discharged.Mayer may well have anticipated that Respondent wouldnot approve of his actions but neither the evidence beforethe arbitrator nor the evidence before me (even assumingthe evidence containedin the various offers of proof wasbefore me) established that his motive was other than toenlist` support for his grievance and alert employees to aproblem in their' mutual working conditions. It was furthercontended that Mayer was motivated by animus towardMirabella and Respondent. Mayer may, as alleged, haveconsidered Mirabella a "racist," but there was no evidencethat such a belief impelled him to take the action he took.His distribution makes no mention of such an allegation.Similarly,Mayer's complaints to other governmental andprivate agencies, primarily occurring after his' dischargeand relatingdirectly to that discharge, do not establish ananimus towardRespondent from which an inference ofbad faith might be drawn.Based upon the foregoing, I fmd and conclude thatMayer was engaged in a protected, concerted activity forthe purpose of collective bargaining or other mutual aid orprotection when he distributed the literature in question onFebruary' 20. Accordingly, his discharge violated Section8(a)(1) and (3) of the Act.E.The No-Solicitation RuleRespondentmaintains a no-solicitation rulewhichprovides:There should be no solicitation by any employee unlesspermission is expressly granted by the PersonnelDepartment.The rule was promulgated with the approval, and perhapsat the instance, of the Union. Testimony indicated that itwas intended to apply to monetary solicitations. This rulewould reasonably be interpreted by employees to apply tounion and other protected activities and,' not beingconfined to working time, is unduly broad on its face.Stoddard-Quirk Manufacturing Co.,138 NLRB 615 (1962).The Union's approval does not render the rule valid as it isnot within the power of the Union and the Respondent totake away basic employee rights under Section 7 of theAct.N. L, R. B. v. Magnavox Company of Tennessee,414 U.S.1109 (1974);Yellow Cab, Inc.,210 NLRB 568 (1974).Accordingly, I fmd that by maintaining the above-quotedrule,Respondent has further violated Section 8(a)(1) of theAct.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Joseph P. Mayer on February 20,1974,because he had engaged in union activity andconcerted activity protected by Section 7 of the Act,Respondent violated Section 8(a)(1) and (3) of the Act.4.By promulgating and maintaining a rule whichprohibits employees from engaging in solicitations onnonworking time in regard to matters related to theirSection 7 rights, Respondent has violated Section 8(a)(1) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it beordered to cease and desist from such conduct and to takeaffirmative action to effectuate the policies of the Act.I shall recommend that Joseph P. Mayer be reinstated tohis former job or, if that job no longer exists, to asubstantially equivalent job, and that he be made whole forany loss of pay he may have suffered by reason of thediscrimination against him by the payment to him of a sumof money equal to that which he would have earned but forthediscrimination, in accordance with the principlesenunciatedby the Board in F.W. Woolworth Company,90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962).Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceedingand pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: DREIS & KRUMPMANUFACTURING, INC.317ORDERSRespondentDreis - &Krump Manufacturing, Inc.,Chicago,Illinois,itsofficers,agents, successors, andassigns, shall:1.tease and desist from:(a)Discharging or otherwise discriminating against anyemployee in regard to hire, tenure of employment, or anyterm or condition of employment for engaging in unionactivity or any other activity protected by Section 7 of theAct.(b) Promulgating or maintaining any rule which prohib-its employees from engaging in solicitations on nonworkingtime in regard to matters related to the exercise of theirSection 7 rights.(c) In any like or related, manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action:(a)Offer Joseph P. Mayer full reinstatement to hisformer job or, if such former job no longer exists, reinstatea In the event no exceptions are filed as provided by Sec. 102.46 of theRulesand Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted-by the Board and becomethe Board's findings,conclusions, and Order, and all objections thereto shallbe deemed waived for all purposeshim to a substantially equivalent job, without prejudice tohis seniority and other rights and privileges, and make himwhole for any earnings he may have lost as a result of hisdischarge, in the manner set forth above in-the section ofthis Decision entitled "The Remedy."(b) Rescind its present no-solicitation rule.(c)Post at its Chicago, Illinois, plant, copies of theattached noticemarked "Appendix." 6 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent, shall beposted immediately upon receipt thereof, in conspicuousplaces, including, all places where notices to employees arecustomarily posted, and be maintained by it for 60consecutive days. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered byany other material,(d)Notify said Regional Director, in writing, within 20days from, the date of this Order, what steps Respondenthas taken to comply herewith.6 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."